Citation Nr: 0118968	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  98-08 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for fibromyalgia, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right wrist, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for carpal tunnel 
syndrome of the left wrist.

4.  Restoration of a compensable disability evaluation for 
patella compression syndrome of the right knee.

5.  Restoration of a compensable disability evaluation for 
patella compression syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The April 1998 rating decision increased 
the veteran's disability rating for fibromyalgia to 40 
percent from its previous rating of 30 percent, and her right 
wrist carpal tunnel syndrome disability rating to 10 percent 
from a previous noncompensable rating.  The rating decision 
also reduced the veteran's 10 percent ratings for each knee 
disability to a noncompensable level.  

The veteran was scheduled for a Central Office (CO) hearing 
in March 2001 with notice provided in December 2000.  
However, a notation in the record indicates that the veteran 
did not receive the notification.  She was then scheduled for 
a CO hearing in July 2001, with notice provided in March 
2001.  The veteran failed to report for the hearing.  There 
is no indication from the veteran of good cause for missing 
the hearing and there is no pending request to have the 
hearing rescheduled.  Accordingly, the veteran's request for 
a hearing is considered to be withdrawn.  38 C.F.R. 
§ 20.702(d) (2000).


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board notes that the veteran was originally retired from 
active duty, due to her fibromyalgia and bilateral knee 
disabilities, in October 1992.  She was initially placed on 
the Temporary Disability Retired List (TDRL).  She filed her 
original claim for service connection in January 1993.  An 
attempt was made to obtain her service medical records; 
however, a May 1993 response from the National Personnel 
Records Center (NPRC) shows that the records could not be 
located.  Service connection was then granted in June 1993 
based upon the results of a VA examination and a copy of her 
Air Force Physical Evaluation Board summary sheet.  

The veteran submitted her current claim for increased 
evaluations in October 1997.  She testified at a hearing at 
the RO in August 1998 that she had been permanently retired 
from the Air Force.  There is no information regarding her 
permanent retirement for disability associated with the 
claims file.  Personnel placed on the TDRL are required to 
undergo periodic medical evaluations of their disability 
status until they are either permanently retired, or 
discharged because their disability level no longer is at a 
level to warrant any type of retirement and has stabilized.  
There is a maximum five-year period for being on the TDRL.  
The records regarding the last medical examination and final 
disability disposition of the veteran from service are 
relevant to the current claim as her October 1997 VA claim 
marks the end of the five-year TDRL period.  There may be 
pertinent medical, or other evidence from her service 
separation and/or retirement.  Moreover, now that the veteran 
has been retired and/or separated from service, another 
attempt should be made to obtain her service medical records 
as they should be available from the NPRC at this point.  

The Board further notes that the veteran was last examined 
for her disabilities by VA in January 1998.  Further, the 
examination report was not extensive and made no 
differentiation between symptoms associated with the several 
service-connected disabilities.  The report is particularly 
difficult to use in evaluating the veteran's disability 
claims as her respective disabilities involve symptoms of 
joint pain in the wrists and knees and joints in general.  In 
addition, medical studies were cited in the examination 
report but no copies of the study results were included in 
the claims folder.

The veteran also testified at her August 1998 hearing that 
her knees were not adequately examined.  She stated that they 
were "at their best" at the time of the examination in 
January 1998 and did not reflect the stiffness and aching 
that she experienced on a daily basis.  She also testified 
that she had recently begun a program of physical therapy 
specifically for her knees.  She later submitted copies of 
some VA outpatient treatment records, for the period from 
June 1995 to August 1998, however, the records had large gaps 
in the dates and do not appear complete.  Moreover, there is 
an undated therapy note that reflects adjustments at work 
(she is a VA employee) because of problems related to her 
bilateral carpal tunnel syndrome.  A direct request to the VA 
medical center needs to be made in order to obtain copies of 
all treatment records and to ensure that any additional 
treatment received since August 1998 is documented in the 
claims folder.  

The Board finds that the medical evidence of record is too 
stale to provide a fair assessment of the veteran's current 
level of disability as well as to distinguish the symptoms of 
the veteran's several disabilities.  Accordingly, upon remand 
the veteran must be afforded a thorough and contemporaneous 
medical examination, or examinations, as appropriate.   See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment 
of the statutory duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one). 

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000), is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include obtaining copies of any relevant 
records reflecting VA or private 
treatment the veteran may have received 
since the time that such records were 
last procured.  The VA records should 
include all treatment provided to the 
veteran from at least October 1996 to 
the present.

2.  The RO should request the veteran's 
service medical records from the NPRC.  
If the records do not contain evidence 
regarding the veteran's final 
separation/retirement from service, then 
a request for such information should be 
made to the Air Force.  Specifically, 
the medical evaluations used to 
determine the veteran's permanent status 
should be requested.  

3.  The veteran should be afforded a VA 
examination, or examinations as deemed 
appropriate, in order to fully assess 
the status of her several service-
connected disabilities.  All necessary 
tests and studies should be accomplished 
and clinical manifestations should be 
reported in detail.  Copies of test 
results should be associated with the 
claims folder.  The claims folder and a 
copy of this remand should be made 
available to the examiner(s) prior to 
evaluation.  All opinions should be 
supported by the evidence of record and 
the examiner(s) should specifically 
refer to the medical principles and 
evidentiary record relied on in forming 
opinions.  The examiner(s) should 
provide as specific an opinion as 
possible regarding joint pain ascribed 
to the veteran's knees and wrists and 
whether the joint pain is attributable 
to a generalized pain associated with 
fibromyalgia or represents a specific 
finding associated with the patella 
compression syndrome or carpal tunnel 
syndrome, respectively.  Findings should 
also be made so that service-connected 
symptoms such as joint pain may be 
characterized in terms of the applicable 
rating criteria.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  


4.  The RO should review the report of 
the examination(s) to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the 
report(s) should be returned for 
necessary corrective action, as 
appropriate.

5.  Thereafter, the RO should re-
adjudicate these claims.  If the benefits 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
38 C.F.R. § 3.344 (2000).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

